DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 12/4/2020, Applicant amended the abstract and claims 1-4, 6, 8-10, 13-16, and added new claim 17.    This amendment is acknowledged.  Claims 1-17 are pending and are currently being examined.
Response to Arguments
Applicant’s arguments, see pages 7-14, filed 12/4/2020, with respect to the rejection(s) of claim(s) 1-16 under 102/103 (Alger) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Further an examiner’s amendment is included below to correct potential 112 issues and to positively recite the argued features into the independent claim.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Avery Goldstein on 2/12/2021.
The application has been amended as follows: 
Claim 1, line 9: delete “said”.
Claim 1, line 9: before “pushbuttons” insert - - said mechanical - -.
Claim 1, line 10: after “ball (5)” insert - -, wherein the mechanical pushbuttons are engaged to allow free movement to adjust the position of the rollers and are disengaged to prevent movement and lock the position of the rollers with respect to the frame- -.
Claim 2, line 3: before “pushbuttons” insert - - said mechanical - -.
Claim 7, line 3: delete “balls” and insert - - ball - -.
Claim 8, line 2: delete “the access” and insert - - access - -, before “(5)” insert - - ball - -.
Claim 8, line 3: delete “said” and insert - - retaining - -.
Claim 8, line 4: delete “, as it is”.
Claim 10, line 2: before “pushbuttons” insert - - said mechanical - -.

Allowable Subject Matter
Claims 1-17 are allowed.
Brief Discussion of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Cucjen, Roasa-Magallan, and Boehner teach similar adjustable ball throwing machines but fail to teach the claimed invention.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711